Taylor, Chief Justice.
This action was submitted to and orally argued before the Circuit Court on the pleadings, exhibits and a stipulation as to the facts and issue to be decided. The Court declined to pass upon the issue presented, and dismissed the action on a ground not properly before it and which is not properly before us. Instead of excepting to the dismissal of the action without an adjudication of the issue raised by the pleadings and stipulation, on a ground not properly before the Court, the Appellant has appealed on the merits, to which alone the sole question stated in her brief relates. We have consistently refused to decide an issue which has not been passed upon by the Court below. See Frederick v. Standard Warehouse Company, 239 S. C. 216, 122 S. E. (2d) 425; 3 S. C. Digest 331, Appeal and Error, 169, et seq.
*340Appeal dismissed without prejudice to. the right of Appellant to commence her action anew if she be so advised.
Moss, Lewis, Bussey and Brailsford, ]]., concur.